Citation Nr: 1146015	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-27 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran and his wife testified before the undersigned acting Veterans Law Judge at a Travel Board hearing in March 2011.  A transcript of the hearing is associated with the claims folder.


REMAND

The Veteran was granted service connection for PTSD by way of a rating decision dated in October 2006.  He was awarded a 30 percent disability rating at that time.  The Veteran submitted a claim for a disability rating in excess of 30 percent in September 2008.

The Veteran was afforded a QTC contract examination to assess his disability in October 2008.  His claim for an increased rating was denied in November 2008.

VA treatment records for the period from September 2008 to May 2010 are associated with the claims folder.  The records do include entries regarding the Veteran's ongoing treatment for his PTSD.

The Veteran and his wife testified at his Travel Board hearing that his PTSD symptoms had gotten worse since his last examination.  He also testified to having continued to receive VA outpatient treatment for his PTSD.  Given the length of time since the Veteran's PTSD disability was last evaluated, and his contention that he cannot work as a result of his service-connected PTSD, a new examination is required.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Further, any pertinent outstanding VA treatment records must also be obtained and associated with the claims folder.

The Veteran submitted evidence that he was unable to continue working as of late November 2008.  Although he was said to be given an early retirement, he reported that he had been unable to continue working due to his PTSD.  He stated that he could no longer work due to his medications in his substantive appeal of July 2009.  There is evidence of record that the Veteran is unemployed and that his unemployment is possibly related to his service-connected PTSD disability.  Accordingly a claim for a TDIU has been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  On remand, the Veteran must be provided with appropriate notice and assistance as required by the Veterans Claims Assistance Act of 2000 (VCAA).  His claim for a TDIU rating must be adjudicated as part of his pending increased rating claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice under the VCAA to substantiate a claim for entitlement to a TDIU rating.  The notice should also include the necessary information regarding VA's duty to assist and what the Veteran can do to assist in the development of his claim.

In particular, the Veteran should be advised that evidence related to his retirement, or statements from supervisors or fellow employees as to the reason(s) for his retirement, or records showing his actual income, such as income records from the Social Security Administration, would be the type of evidence which could show when he was last gainfully employed or whether his current farm employment constitutes gainful employment for VA purposes.  

2.  The RO should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his PTSD claim.  The RO should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

3.  Upon completion of the above development, the Veteran should be afforded an examination in order to determine the current severity of his service-connected PTSD.  The claims folder with a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify and describe the symptomatology attributable to the Veteran's service-connected disability.  The results of any tests or studies must be included in the examination report.

The report of examination should contain a detailed account of all manifestations of the disability found to be present.  The examiner must also comment on the extent to which the Veteran's disability affects occupational and social functioning and the Veteran's ability to obtain and maintain substantially gainful employment.  The report of examination must include a complete rationale for all opinions expressed.

4.  The examination report should be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the PTSD issue on appeal as well as adjudicate the issue of entitlement to a TDIU rating.  If any benefit sought is not granted, the Veteran, and his representative, must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

